DETAILED ACTION
In view of the Appeal Brief filed on 9/14/2022, PROSECUTION IS HEREBY REOPENED. A new grounds for rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-8 and 15-20 are examined herein.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 15 and all claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 recites the following limitations, wherein there is insufficient antecedent basis for this in the claim:
the preparation, as in claim 2; 
the equilibrated headspace, as in claims 2 and 15; and
the amount of oil, as in claims 2 and 15: Roasted coffee beans are known to have oil, which would have given the claim inherent antecedent basis if roasted coffee beans were claimed, however, because the claims require soluble coffee particles instead of the roasted beans, there is a lack of proper antecedent basis.  For support, note Pitchon, as applied below, which teaches instant coffee has less than 1 wt% oil, whereas the claim requires 0.8 to 4.5 wt%. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchon (3,655,399) in view of the combination of Hashim, Ku Madihah, Mandralis and Oliveria.
Hashim: Use of methylpyrazine ratios to monitor the coffee roasting; Food Research International, Vol. 28, No. 6, pp. 619--623, 1996

Ku Madihah: Optimization of roasting conditions for high-quality Arabica coffee; published: International Food Research Journal 20(4): 1623-1627 (2013)

Mandralis: COFFEE AROMA RECOVERY PROCESS AND AROMA PRODUCT; CA 2 324 925; published 10/21/1999 

Oliveria: Sensory evaluation of black instant coffee beverage with some volatile compounds present in aromatic oil from roasted coffee; published: Ciênc. Tecnol. Aliment., Campinas, 29(1): 76 76-80, jan.-mar. 2009 

Independent claim 2
Pitchon teaches methods of making instant coffee (ab.).

Soluble coffee particles
Pitchon teaches the final soluble instant coffee product has particles of coffee (i.e. soluble coffee particles) (3,71+).




Oil
Pitchon teaches the instant coffee has less than 1 wt% oil (3, 4+), which encompasses the claim of 0.8 to 4.5 wt% of oil, and therefore makes such a claim obvious.

Wherein an equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace
The independent claims (2 and 15) assert: wherein an equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace.
MPEP 2111.04 (provided below), states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id.” 

In this case, said wherein clause does not further limit the claim, because the product claimed does not require structure for a headspace to exist. 
MPEP 2111.04.II is clear that when a function is required that relies on a specific structure, a claim of the structure must be present to be considered for the condition to be met wherein the function is actually performed.  
In this case no claimed structure exists that would account for an equilibrated headspace of the instant coffee, for example that the product is in a vial or other enclosed space.  Further., the matter of aromatics captured in a headspace would require that such volatiles are captured. 
Further, when looking in light of the specification, it is note, in para. 0076 of the pending Specification, that headspace concentrations are achieved, wherein a sample of instant coffee is weighed into a vial, equilibrated for 15 minutes at 30 degree C, then the headspace of the sample is concentrated prior to measuring the 2-methylpyrazine aroma content of the headspace.  
Therefore, since the headspace of the instant coffee is pertaining to the function of the claimed product, an outgassing of volatiles by the instant coffee, and according to  Schulhauser at 9, 14 (noted in MPEP 2111.04.II) the Examiner does not need to present evidence of the function itself when the requirements of the function are not required under a broadest reasonable interpretation of the claim, which in this case is an instant coffee product in any environment.  


In the alternative, the modified teaching does not discuss 2-methylpyrazine, how it is an inherent volatile of coffee, and that it was known to increase its amount for desirable aroma and taste perceptions characteristic of coffee beverages.
In light of the specification, an equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace as a results of adding some level of 2-methylpyrazine to the soluble coffee particles (para. 0010).
1) Hashim also teaches about coffee (ti.) and further provides that 2-methylpyrazine is an aromatic volatile inherently found in coffee beans (see the Abstract, Introduction and Methods and material sections).
2) Ku Madihah also teaches about coffee (ti.) and further provides that its content is optimizable based on process parameters of the roasting conditions, to achieve 0.25 mg (ab.), which encompasses at least 1.5 ng.
Ku Madihah provides a reasonable expectation of success in increasing the 2-methylpyrazine by adding it to instant coffee, because it beneficially increases the aroma of instant coffee, and further imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
3) Mandralis also teaches about coffee (ti.) and further provides a step of  aromatizing soluble coffee powder with aromatics, including 2-methylpyrazine (pg. 3, 4+) captured from roasted coffee beans for making instant coffee (ab. and starting at the top of pg. 4) for the benefit of increasing the aroma of instant coffee (ab. and starting at the top of pg. 4). 

Mandralis provides a reasonable expectation of success when adding 2-methylpyrazine to instant coffee, because it beneficially increases the aroma of instant coffee, and further imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
4) Oliveria also teaches about coffee (ti.) and further provides that when 2-methylpyrazine is added to instant coffee it is because 2-methylpyrazine represents an important class of coffee aroma compounds (ab. and 1st full para. of col.2 on pg. 77).
Oliveria  provides said volatile is added in amounts up to 20 ppb (ab., Table 1,  and Section 2.3), which also encompasses at least 1.5 ng.
Oliveria teaches that 2-methylpyrazine beneficially provides additional aroma and taste profiles that are specifically associated with coffee beverages (see Section 2.3).
Oliveria provides a reasonable expectation of success when adding 2-methylpyrazine to instant coffee, because it beneficially provides additional aroma and taste profiles specifically associated with coffee beverages, the things associated with making food/beverages desirable, and further imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify instant coffee, as the modified teaching above, to include 2-methylpyrazine is an inherent volatile of coffee, and that by increasing the amount in instant coffee there is an increase in the amount of the aroma and taste perceptions characteristic of coffee beverages, because the combination of Hashim, Ku Madihah, Mandralis, and Oliveria impart reasoning for this, based on:
2-methylpyrazine is an aromatic volatile inherently found in coffee beans (Hashim);
wherein its content that was known to be increased in coffee products to achieve amounts that encompasses at least 1.5 ng because it beneficially increases the aroma of instant coffee (Ku Madihah);
including the use of steps of aromatizing soluble coffee powders/particles used for making instant coffee by transferring/adding the 2-methylpyrazine from roasted coffee beans for the benefit of increasing the aroma of the instant coffee product comprising soluble particles (Mandralis); and 
because when 2-methylpyrazine is added to instant coffee in amounts up to 20 ppb, which encompasses at least 1.5 ng, it provides an art recognized important class of coffee aroma compounds that beneficially adds more of the aroma and taste profiles that are associated with coffee beverages (Oliveria); 
which provides one of skill in the art would have had a reasonable expectation of success in adding or increasing the 2-methylpyrazine content in instant coffee by using aromatized soluble coffee particles to beneficially increases the aroma of instant coffee, and because it was known for such a thing to have been done.





The modified teaching does not explicitly discuss that when an equilibrated headspace of the instant coffee is tested it comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace, however, in light of the pending specification, wherein such a thing occurs as a result of adding/increasing the level of 2-methylpyrazine in the soluble coffee particles used to make the instant coffee disclosed (para. 0010), and the primary teaching, in Prichart, provides the instant product claimed, and that the modified teaching, in the combination of Hashim, Ku Madihah, Mandralis, and Oliveria impart reasoning for doing such a thing, adding/increasing the level of 2-methylpyrazine in the soluble coffee particles used to make the instant coffee.
Therefore, given the particulars of what is known in the prior art, in light of the claims, it would be reasonable to expect that when using a similar method to make a similar product a similar result with occur, including that when an equilibrated headspace of the instant coffee is tested it would comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the modified teaching above of adding/increasing the 2-methylpyrazine content in soluble coffee particles used for making instant coffee because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose (see In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).


Product by process analysis for the claimed composition
In this case, determination of patentability is based solely on the claimed product itself. The patentability of a product does not depend on its method of production. In this case, since the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The claims require an instant coffee comprising: wherein the soluble coffee particles component is obtainable by a process wherein they are aromatized, comprising: 
providing soluble coffee particles, 
mixing the soluble coffee particles with roast whole coffee beans to form a mixture, holding the mixture for at least two days, and 
separating the beans from the soluble coffee particles.
Said process does not set forth a patentable distinction over the modified teaching, wherein 2-methylpyrazine is an aromatic volatile inherently found in coffee beans (Hashim); its content was known to be increased in coffee products to achieve amounts that encompasses at least 1.5 ng because it beneficially increases the aroma of instant coffee (Ku Madihah); steps of aromatizing soluble coffee powders/particles used for making instant coffee by transferring/adding the 2-methylpyrazine from roasted coffee beans for the benefit of increasing the aroma of the instant coffee product comprising soluble particles are known (Mandralis); and when 2-methylpyrazine is added to instant coffee in amounts up to 20 ppb, which encompasses at least 1.5 ng, an art recognized important class of coffee aroma compounds are added to the instant coffee that beneficially adds more of the aroma and taste profiles that are associated with coffee beverages (Oliveria).

Independent claim 15
All of the limitations of claim 15 have been discussed in the rejection of claim 2 above.

Dependent claims
As for claims 3 and 16, because the modified teaching provides a similar product made by using a process step of adding/increasing the 2-methylpyrazine content in the instant coffee, as discussed above, it would be reasonable to expect that the instant coffee product taught has an equilibrated headspace of the coffee instant coffee comprising a level of 2-methylpyrazine of at least 1.75 ng per mL headspace, as claimed.  

As for claims 4 and 17, because the modified teaching provides a similar product made by using a process step of adding/increasing the 2-methylpyrazine content in the instant coffee, as discussed above, it would be reasonable to expect that the instant coffee product taught has an equilibrated headspace of the coffee instant coffee comprising a level of 2-methylpyrazine of at least 2-methylpyrazine.


As for claims 6 and 19, Pitchon teaches the final product is soluble particles of coffee, therefore 10% to 90% of the instant coffee does comprises soluble coffee particles.

As for claim 7, Pitchon teaches the final product is soluble particles of coffee, therefore 50% to 80% of the instant coffee does comprise soluble coffee particles.  

As for claims 8 and 20, with regard to the prior art, the term/phrase "consists essentially of" encompasses comprising, based on MPEP 2111.03.III, which states: For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of" will be construed as equivalent to "comprising."
Further, Pitchon teaches the final product is (i.e. consists of) soluble coffee particles.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchon (3,655,399), as applied to claims 2-4, 6-8, 15-17 and 19-20 above, further in view of Vitti (4,594,258).
As for claims 5 and 18, Pitchon does not discuss the claimed wt% of oil in the instant coffee.


Vitti also teaches methods of making instant coffee products (ab.), comprising soluble particles and oil (ref. clm. 1(a)); and further provides that the oil is in an amount of 0.01 to 1 wt% (1(b)), which encompasses the claim of 1.0 to 4.3 wt % oil.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making instant coffee with soluble particles and oil, as the modified teaching above, to include the amount of oil as claimed, including 1.0 to 4.3 wt%, because Vitti illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making instant coffee with soluble particles and oil (see MPEP 2144.07) which imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Response to Arguments
Legal Standards Underlying Obviousness
It is asserted, that obviousness under 35 U.S.C. § 103 is assessed with reference to the scope and content of the prior art, differences between the prior art and the claimed invention, and the level of ordinary skill in the art. See, e.g., Graham v. John Deere Co., 383 U.S. 1 (1966).
Obviousness requires more than a mere showing that the prior art includes separate teachings relating to separate aspects of a claim under examination. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). When a prior art rejection is based on a combination of known elements, “it can be important to identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed new invention does.” KSR, 550 U.S. at 401. “The identified reasons should show that the skilled artisan would have been motivated to combine the teachings of the prior art references to achieve the claimed invention, and that the skilled artisan would have had a reasonable expectation of success in doing so.” Procter & Gamble Co. v. Teva Pharmaceuticals USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009) (quoting Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1361 (Fed. Cir. 2007)). Thus, an obviousness rejection also requires a reasonable expectation of success. As the Federal Circuit explained in its post-KSR decision Jn re Stepan Co., 868 F.3d 1342, 1346 n.1 (Fed. Cir. 2017), “[w]hether a rejection is based on combining disclosures from multiple references, combining multiple embodiments from a single reference, or selecting from a large list of elements in a single reference, there must be a motivation to make the combination and a reasonable expectation that such a combination would be successful, otherwise a skilled artisan would not arrive at the claimed combination.”
In response, it is noted that the above response does not explain how the attorney believed the cited cases should be applied to the rejection at issue, therefore, no supposed errors in the rejection of record are presented, and this argument does not comply with 37 CFR 1.111(b).

Obviousness over Pitchon
Appellants summarize, that Pitchon does not teach or suggest the equilibrated headspace of the recited instant coffee comprising a level of 2-methylpyrazine of at least 1.5 ng per mL. 
1) First it is asserted, that in maintaining the obviousness rejections, the Examiner mainly reiterates her rationale as set forth, which appear to stem from the Examiner’s continued misunderstanding about the equilibrated headspace of the instant coffee comprising a level of 2-methylpyrazine of at least 1.5 ng per mL. Specifically, the Examiner asserts that “[t]he measure of 2-methylpyrazine is not in the soluble particles themselves, however, the 2-methyl pyrazine observed in a concentrated sample of headspace of the soluble coffee particles” Office Action, page 4. For at least the reasons below, the Examiner is incorrect as it is a well-accepted practice to use the equilibrated headspace to characterize the volatile compounds present in food products, such as the claimed instant coffee.
The Examiner is suggesting that the presence of a volatile compound in the equilibrated headspace only means that the instant coffee releases the volatile compound into the headspace and that there is no volatile compound present in the instant coffee. However, this assumption is wrong as the instant coffee must contain the volatile compound that is being released in the equilibrated headspace. As the instant coffee must also contain the volatile compound, the amount of the volatile compound that is present in the instant coffee is also the same amount of volatile compound present in the headspace when it is equilibrated. Thus, contrary, to the Examiner’s conclusion, the equilibrated headspace clearly reflects a structural feature of the instant coffee.




In response, 
The independent claims (2 and 15) assert: wherein an equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace.
MPEP 2111.04 (provided below), states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A) "adapted to" or "adapted for" clauses;
(B) "wherein" clauses; and
(C) "whereby" clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id.” 

In this case, said wherein clause does not further limit the claim, because the product claimed does not require structure for a headspace to exist. 
MPEP 2111.04.II is clear that when a function is required that relies on a specific structure, a claim of the structure must be present to be considered for the condition to be met wherein the function is actually performed.  
In this case no claimed structure exists that would account for an equilibrated headspace of the instant coffee, for example that the product is in a vial or other enclosed space.  Further., the matter of aromatics captured in a headspace would require that such volatiles are captured. 
Further, when looking in light of the specification, it is note, in para. 0076 of the pending Specification, that headspace concentrations are achieved, wherein a sample of instant coffee is weighed into a vial, equilibrated for 15 minutes at 30 degree C, then the headspace of the sample is concentrated prior to measuring the 2-methylpyrazine aroma content of the headspace.  
Therefore, since the headspace of the instant coffee is pertaining to the function of the claimed product, an outgassing of volatiles by the instant coffee, and according to  Schulhauser at 9, 14 (noted in MPEP 2111.04.II) the Examiner does not need to present evidence of the function itself when the requirements of the function are not required under a broadest reasonable interpretation of the claim, which in this case is an instant coffee product in any environment.  
Further see the modified rejection above which presents new grounds for obviousness.




2) It is next asserted, that as explained previously and in Paragraph [0040] of the specification, it is well known in the art and as such, generally accepted to quantify a volatile compound, such as 2-methylpyrazine, in the equilibrated headspace in order to determine the content of the volatile compound in a product, such as the claimed instant coffee. For example, Example 5 uses the 2-methylpyrazine headspace concentration to quantify the amount of 2-methylpyrazine in the claimed instant coffee. As further support, two rebuttal references, which were previously submitted with the Reply filed January 11, 2022, are submitted with this Appeal to demonstrate that quantifying a volatile compound, such as 2-methylpyrazine, present in claimed instant coffee by determining the amount of the volatile compound in the equilibrated headspace is widely known and practiced by those of ordinary skill in the art.
At pages 3-4 of the Office Action, the Examiner’s rationale for citing Pitchon for the disclosure of soluble coffee particles and an oil content of less than 1 wt% oil is to assert that it would be reasonable to expect that the instant coffee products of Pitchon would have similar functionality, such as “the equilibrated headspace of the instant coffee comprises a level of 2- methylpyrazine of at least 1.5 ng per mL headspace,” recited by the present claims. However, Applicant emphasizes that aside from the Examiner’s own speculation, there is no factual or scientific basis for the Examiner’s rationale that any instant coffee product having an oil content that overlaps with the range recited by the claims would have been expected to have the equilibrated headspace of instant coffee comprising a level of a level of 2-methylpyrazine as claimed. Indeed, support for Examiner’s rationale is not found in Pitchon. 
The specification as filed provides examples showing that the instant coffee of the recited claims have a surprisingly high 2-methylpyrazine content as compared to the prior art. For the two reasons discussed below, this high 2-methylpyrazine content provided by the claimed instant coffee is not taught or suggested by the cited references. 
While Pitchon discloses instant coffee with certain oil contents, there is nothing in Pitchon that discloses the claimed 2- methylpyrazine content. Nor has the Examiner cited any portion of Pitchon for such disclosure. At any rate, as Pitchon is entirely silent regarding the 2-methylpyrazine content, then Pitchon does not teach or suggest all claimed features. As the Examiner’s rationale is without substantiation or evidentiary support, then there is no basis for the Examiner’s assertion that it would be reasonable for one of skill in the art to expect that an instant coffee product having an oil content that overlaps with the range recited by the claims would have been expected to have the equilibrated headspace of instant coffee comprising a level of 2-methylpyrazine as claimed. 
For the sake of argument, even if 2-methylpyrazine was present in Pitchon’s fresh brewed coffee, which the Applicant does not concede, the mere presence of such compound without any further disclosure or guidance regarding the amount required to achieve better retention of aroma, let alone any amount, does not render the claimed “a level of 2-methylpyrazine of at least 1.5 ng per mL headspace” obvious. In the absence of any such disclosure, there would be no motivation or reason for one of ordinary skill in the art to interested in preparing an instant coffee that has a better retention of aroma to arrive at the amount of 2-methylpyrazine as claimed.
In response, when a rejection is based on a composition having close structural similarity, it is expected that composition having similar structure will have similar properties.  In this case, the relevant facts in determining the issue of obviousness was based on structural similarity, therefore Appellants argument is not persuasive for specific reasons as discussed in the new grounds for rejection above.

3) It is also asserted, that Shimadzu (Shimadzu, Basics & Fundamentals of Gas Chromatography, March 2020) is a brochure that explains the basic principles underlying using equilibrated headspace (or static headspace) to quantify the content of one or more volatile compounds present in the liquid sample and states at page 17 (emphasis added): The gas in the space (headspace) above the sample matrix, within sealed container is introduced into the GC. Components with relatively high volatility can be detected with high sensitivity. Samples are comprised of liquids and solids, but often are liquid samples.  In the case of a liquid sample, when kept at a constant temperature for a certain period of time, the compound concentration of the headspace gas is in an equilibrium state.  
Therefore, measuring the headspace gas makes it possible to quantify the liquid sample. 
Clearly, this confirms that it is possible to quantify the amount of the volatile compound present in the sample (e.g., instant coffee) by analyzing the content of the volatile compound in the equilibrated headspace. Further, the first sentence in Bicchi’s introduction (Bicchi ef al., Journal of Chromatography A, 1024 (2004), 217-226) further supports that it is appropriate to analyze the equilibrated headspace of food products by stating that “[h]eadspace sampling is a solvent-free technique used in combination with GC and GC-MS to characterize the volatile fraction of several matrices including food matrices and aromatic and medicinal plants.” Bicchi, page 217. Further, Table 5 on page 224 of Bicchi shows that 2-methylpyrazine, in particular, can be measured in the headspace of roasted coffee. These rebuttal references demonstrate that using the equilibrated headspace to characterize the volatile compounds present in food products, such as the claimed instant coffee, is a well-established practice to those skilled in art.
In response, the examiner does not dispute that it is possible to quantify the amount of the volatile compound present/absent in sealed container comprising instant coffee, however, this is not commensurate with the claim as no sealed container is required, therefore Appellants argument is not persuasive.

4) It is further asserted, that Examiner’s assertion of obviousness is purely based on the Examiner’s own speculation and is not supported by any of the cited references. Nor does the Examiner cite or provide any evidentiary support.
At page 9 of the Office Action, the Examiner cites the procedure for measuring 2- methylpyrazine content as described from paragraph [0076] of the present application for support in asserting that the claims only “measure of 2-methylpyrazine that is found in sample of the aroma found in the headspace of the instant coffee after it has been concentrated.” However, Examiner misses the point. While Paragraph [0076] of the present application describes that the headspace concentration is determined by equilibrating the sample of instant coffee for 15 minutes at 30 °C followed by concentrating the sample, this disclosure does not change the fact that the described method of using the equilibrated headspace can be used to characterize the amount of a volatile compound, such as 2-methylpyrazine, present in a food product, such as instant coffee. The Examiner is relying on her personal interpretation to question the validity of the procedure used by the inventors and has not cited or provided any support for her assertions.
At pages 4 and 13 of the Office Action, the Examiner attempts to dismiss the rebuttal evidence by reasserting that the measurement of 2-methylpyrazine in the equilibrated headspace does not reflect the content of 2-methylpyrazine in the soluble coffee particles as the content is determined using destructive methods. The Examiner even questions the accuracy of these destructive methods by suggesting that further understanding of the experimental process parameters is required. See, Office Action, page 13. However, the Examiner’s assertion is purely based on the Examiner’s own speculation and is not supported by any of the cited references. Nor does the Examiner cite or provide any evidentiary support. Nonetheless, the Examiner’s assertions do not undermine the fact that it is a well-established to those skilled in the art to use the equilibrated headspace to characterize the volatile compounds present in food products. As such, the Examiner’s rationale for discounting the probative value of the rebuttal evidence is wholly unsupported and without any merit. In view of the above, Applicant respectfully requests proper consideration of the claims and the recited limitations.
In response, please see the responses to items 2) and 3) above.




4) It is finally asserted, that Applicant’s own data undermines the Examiner’s assertion that the instant coffee disclosed in the prior art would have similar properties, or in this case, would have the recited 2- methylpyrazine content. For instance, Table 4 of the specification as filed shows that Examples 4j and 4i, which have an oil content of 0.4% and 0.3% wt.%, respectively, and are within the ranges for which the Examiner relies on Pitchon (less than 1 wt.% oil) have 2-methylpyrazine content that is less than the recited amount of at least 1.5 ng per mL. This is further evidence that the Examiner’s rationale is wholly based on the Examiner’s own speculation and is unsubstantiated. For at least these reasons, the Examiner’s rationale underlying these rejections is flawed, and the obviousness rejection cannot be sustained.
In response, although Appellants  disclosure is appreciated, Table 4 shows:

  
    PNG
    media_image1.png
    45
    476
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    78
    488
    media_image2.png
    Greyscale


A = Example Number 
I = Marker level [ng/ml head space] at t= 0 
J = Oil level in instant coffee [wt.%] at t= 0 
K = Marker level [ng/ml head space] after 3 months storage time 
L = Roast & Ground in instant coffee (%)17 




4i is an instant coffee, comprising: 0.4 wt% of oil and 0.05 % roasted and ground coffee. The headspace that observed at  zero degree C as 0.08 ng/ml and after 3 month of storage as 0.19 ng/ml 

4j is an instant coffee, comprising: 0.3 wt% of oil and 0.05 % roasted and ground coffee. The headspace that observed at  zero degree C as 0.03 ng/ml and after 3 month of storage as 0.04 ng/ml .

4i and 4j are toward distinct compositions from that claimed and made obvious, because:
They comprise 0.5. % of roasted and ground coffee beans in the instant coffee product, whereas independent claim 2 states that the product by process includes soluble coffee particles being mixed with roast whole coffee beans (not ground), held for at least two days, and afterwards removed from the soluble coffee particles used to make the instant coffee product claimed.  
4i and 4J, respectively comprise: 0.4 wt% of oil and 0.3 wt% of oil, whereas the amount of oil in the claimed instant coffee is from 0.8 to 4.5 wt. %.
“In re Dillon, 919 F.2d 688 (1990)” ( (https://cite.case.law/f2d/919/688/)) provides that when a claimed compositions has been made obvious from combined teachings of references, it is clear that the discovery that the claimed composition possesses a property not disclosed for the prior art subject matter, and this itself does not defeat a prima facie case. Shetty, 566 F.2d at 86, 195 USPQ at 756. The rebuttal or argument can consist of a comparison of test data showing that the claimed compositions possess unexpectedly improved properties or properties that the prior art does not have {In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975); Murch, 464 F.2d at 1056, 175 USPQ at 92), that the prior art is so deficient that there is no motivation to make what might otherwise appear to be obvious changes (Albrecht, 514 F.2d at 1396, 185 USPQ at 590; In re Stemniski, 444 F.2d 581, 58 CCPA 1410, 170 USPQ 343 (CCPA 1971); In re Ruschig, 343 F.2d 965, 52 CCPA 1238, 145 USPQ 274 (CCPA 1965)), or any other argument or presentation of evidence that is pertinent. 

Applicants evidence, 4i and 4J of Table 4, does not provide evidence that the claimed composition or the prior art composition does not have the claimed properties because said compositions are not toward the claimed composition or the prior art composition.  Therefore, the headspace property not disclosed for the prior art subject matter, is a prima facie case because it would be reasonable to expect that similar compositions have similar properties.

Obviousness in view of Vitti
It is asserted, that because Vitti is only cited as allegedly relevant to features recited in dependent claims 5 and 18 (see, e.g., Office Action, page 6), it does not add more to the rejection regarding the claimed amount of 2- methylpyrazine. 
In response, regarding arguments toward the claimed amount of 2-methylpyrazine, please see the response to arguments above and the new grounds of rejection herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793


/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793